   Case 1:09-cv-10235-LAP-KNF Document 226 Filed 12/11/20 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GARRY KIRKLAND,

                        Plaintiff,
                                            No. 09-CV-10235 (LAP)
-against-
                                              MEMORANDUM & ORDER
CABLEVISION SYSTEMS,

                        Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

       Before the Court are pro se Plaintiff Garry Kirkland’s

three separate motions seeking a new trial. 1      Defendant

Cablevision Systems (“Cablevision”) opposes the motions. 2         For

the reasons below, Mr. Kirkland’s motions are DENIED.

  I.       Background

       The Court assumes the parties’ familiarity with the facts

of the case, and it will summarize only the facts relevant to

the instant motions here.       In late 2009, Plaintiff sued


       (See Plaintiff’s Motion for New Trial (“Pl. First Br.”),
       1

dated Feb. 1, 2017 [dkt. no. 183]; Plaintiff’s Motion for a New
Trial (“Pl. Second Br.”), dated Feb. 2, 2017 [dkt. no. 186];
Plaintiff’s Motion for a New Trial (“Pl. Third Br.”), dated Feb.
6, 2017 [dkt. no. 188]; see also Affidavit of Jerry Kirkland
(“J. Kirkland Aff.”), dated Jan. 31, 2017 [dkt. no 184];
Affidavit of Garry Kirkland, dated Feb. 2, 2017 [dkt. no 187];
Affidavit of Garry Kirkland, dated Feb. 4, 2017 [dkt. no 189].)
Plaintiff’s Reply to Defendant’s Response to Motion for a New
Trial (“Pl. Reply”), dated Mar. 23, 2017 [dkt. no. 212].)

       (See Defendant’s Opposition to Plaintiff’s Rule 59 Motions
       2

Requesting a New Trial, dated Mar. 3, 2017 [dkt. no. 207]; see
also Declaration of Terry D. Johnson, dated Mar. 3, 2017 [dkt.
no. 208].)
                                     1
    Case 1:09-cv-10235-LAP-KNF Document 226 Filed 12/11/20 Page 2 of 14



Cablevision, asserting claims of race and color discrimination

and retaliation under Title VII of the Civil Rights Act of 1964,

the New York State Human Rights Law, and the New York City Human

Rights Law.    (See Amended Complaint, dated Sept. 16, 2010 [dkt.

no. 17] at 1-3.)    The Court held a jury trial from January 24 to

January 27, 2017.    Plaintiff offered testimony from sixteen

witnesses, many of whom were current or former Cablevision

employees. 3   Cablevision’s case focused on testimony taken from

six of those same employees. 4     Both sides also introduced dozens

of exhibits into evidence.      Ultimately, the jury returned a

verdict for Cablevision on all Plaintiff’s claims.          (See Jury

Verdict Form, dated Jan. 27, 2017 [dkt. no. 182].)

     Afterward, Plaintiff filed three motions seeking a new

trial under Federal Rule of Civil Procedure 59.         Plaintiff’s

motions assert the following grounds for relief: (1) the jury’s

verdict was against the weight of the evidence, (see Pl. Second




     3 Plaintiff took testimony from the following witnesses: (1)
Krista Duncan, (2) Antoine Grace, (3) Charlene Goldsmith, (4)
Ronald Duncan, (5) Kathryn Nivins, (6) Michael Kaplan, (7)
Sandra Wicklund, (8) Laura Cavazzi, (9) Richard Belden, (10)
Zaccariah Rolle, (11) Marcus Bennett, (12) Lynn Donnelly, (13)
Robert Cockerill, (14) Bernard Isaac Fennell, (15) Susan
Crickmore, and (16) the Plaintiff himself. (See generally Trial
Transcript (“Trial Tr.”), dated Feb. 27, 2017 [dkt. nos. 197,
199, 201, 203].)
     4 Those witnesses included Ms. Donnelly, Mr. Fennell, Ms.
Crickmore, Mr. Rolle, Mr. Belden, and Mr. Cockerill. (See id.
140:1-225:18, 236:20-347:20, 356:10-400:16, 402:17-504:25.)
                                    2
   Case 1:09-cv-10235-LAP-KNF Document 226 Filed 12/11/20 Page 3 of 14



Br. at 2-6; Pl. Reply at 3-20); (2) the Court committed several

errors when setting the trial date and when determining the

order of argument and witnesses, (see Pl. First Br. at 2-5; Pl.

Third Br. at 2-3; Pl. Reply at 20-25); (3) the Court improperly

instructed the jury on pretext, (see Pl. Second Br. at 6; Pl.

Reply at 25-27); and (4) one of the jurors allegedly engaged in

misconduct, (see Pl. First Br. at 1-2; Pl. Reply at 28-29).          The

Court will address each in turn.

  II.    Discussion

     A “court may, on motion, grant a new trial on all or some

of the issues” for any party.     FED. R. CIV. P. 59(a)(1)(A).     “Rule

59(a) motions are committed to the sound discretion of the

[C]ourt.”    Ojeda v. Metro. Transp. Auth., No. 16 Civ. 00003

(JCM), 2020 WL 4497843, at *6 (S.D.N.Y. Aug. 3, 2020) (quotation

marks omitted).    Because Mr. Kirkland is proceeding pro se, the

Court “liberally construes” his moving papers “to raise the

strongest arguments they suggest.”      McLeod v. Jewish Guild for

the Blind, 864 F.3d 154, 156 (2d Cir. 2017).

        “A motion for a new trial ordinarily should not be granted

unless the trial court is convinced that the jury has reached a

seriously erroneous result or that the verdict is a miscarriage

of justice.”    Atkins v. N.Y.C., 143 F.3d 100, 102 (2d Cir.

1998).    It is not enough that the trial judge disagrees with the

jury’s verdict.    See Brewster v. City of Poughkeepsie, 447 F.

                                   3
   Case 1:09-cv-10235-LAP-KNF Document 226 Filed 12/11/20 Page 4 of 14



Supp. 2d 342, 347 (S.D.N.Y. 2006) (citing Mallis v. Bankers

Trust Co., 717 F.2d 683, 691 (2d Cir. 1983)).        In fact, “a

jury’s verdict should rarely be disturbed.”        Farrior v.

Waterford Bd. of Educ., 277 F.3d 633, 635 (2d Cir. 2002) (per

curiam) (quotation marks and ellipsis omitted).        “It is well-

settled that Rule 59 is not a vehicle for relitigating old

issues, presenting the case under new theories, securing a

rehearing on the merits, or otherwise taking a second bite at

the apple.”   Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d

Cir. 1998) (quotation marks omitted).

       a. Verdict Against the Weight of the Evidence

     Plaintiff first argues that the jury’s verdict is against

the weight of the evidence.     (See Pl. Second Br. at 2-6; Pl.

Reply at 3-20.)   To support that position, Plaintiff maintains

that he offered evidence showing that: (1) Cablevision’s written

request to terminate plaintiff’s employment “was falsified and

backdated,” (Pl. Second Br. at 3); (2) two of Plaintiff’s direct

reports never complained to Cablevision about his performance,

(see id.); (3) Plaintiff responded to a “MRSA scare” in one of

his stores in less than forty-eight hours, (see id. at 3-4); (4)

Cablevision’s witnesses were not credible because they testified

falsely and forgot about material facts, (see id. at 4-5); and

(5) Plaintiff’s former manager, Robert Cockerill, had a history

of discrimination in hiring, (see id. at 5-6).

                                   4
   Case 1:09-cv-10235-LAP-KNF Document 226 Filed 12/11/20 Page 5 of 14



     “On new trial motions, the trial judge may weigh the

evidence and the credibility of witnesses and need not view the

evidence in the light most favorable to the verdict winner.”

Raedle v. Credit Agricole Indosuez, 670 F.3d 411, 418 (2d Cir.

2012).   “A new trial may be granted, therefore, when the jury’s

verdict is against the weight of the evidence.”        DLC Mgmt. Corp.

v. Town of Hyde Park, 163 F.3d 124, 133 (2d Cir. 1998).          But

“trial judges must exercise their ability to weigh credibility

with caution and great restraint,” and “a judge . . . may not

freely substitute his or her assessment of the credibility of

witnesses for that of the jury simply because the judge

disagrees with the jury.”     Raedle, 670 F.3d at 418.      In that

vein, “the grant of a new trial on weight of the evidence

grounds should be reserved for those occasions where the jury’s

verdict was egregious.”    Dunlap-McCuller v. Riese Org., 980 F.2d

153, 158 (2d Cir. 1992).

     This is not such a case.     Cablevision submitted plentiful

evidence supporting the verdict.       For example, Cablevision’s

witnesses testified regarding, inter alia, (1) Plaintiff’s

performance issues and incidents of inappropriate behavior, (2)

his failure to improve his performance despite counseling from

his managers and human resources, and (3) the events in October




                                   5
   Case 1:09-cv-10235-LAP-KNF Document 226 Filed 12/11/20 Page 6 of 14



2008 that ultimately led to his termination. 5       Those witnesses

also reviewed numerous documents consistent with the events

about which they testified.     If credited, that evidence

certainly supports a verdict in Cablevision’s favor.

     Plaintiff’s argument boils down essentially to the

following:   He believes his evidence to be more compelling than

Cablevision’s competing evidence.      Ultimately, the weight to

assign that evidence turned, in no small part, on the

credibility of the various witnesses.       It was the jury’s

prerogative to sort out which witnesses were credible; indeed

they “are presumed to be fitted for [that task] by their natural

intelligence and their practical knowledge.”        Nimely v. City of

N.Y., 414 F.3d 381, 397 (2d Cir. 2005).       Based on the complete

defense verdict, the jury plainly found Cablevision’s evidence

to be more credible.    Because that verdict “depended on

assessment of the credibility of the witnesses, it is proper for

the [C]ourt to refrain from setting aside the verdict and

granting a new trial.” 6



     5 (See, e.g., Trial Tr. at 150:19-183:21 (testimony of Mr.
Belden); id. at 202:16-216:17 (testimony of Mr. Rolle); id. at
260:8-293:11 (testimony of Ms. Donnelly); id. at 378:18-387:15
(testimony of Mr Cockerill); id. at 436:25-466:12 (testimony of
Mr. Fennell); id. at 497:17-501:16 (testimony of Ms.
Crickmore).)
     6 Watkins v. N.Y.C. Transit Auth., No. 16 CIV. 4161 (ER),
2020 WL 1888839, at *7 (S.D.N.Y. Apr. 16, 2020) (quoting
                                   (continued on following page)
                                   6
   Case 1:09-cv-10235-LAP-KNF Document 226 Filed 12/11/20 Page 7 of 14



       b. The Order of Argument and Witnesses

     Second, Plaintiff suggests that the Court committed for

four procedural errors.    (See Pl. First Br. at 2-5; Pl. Third

Br. at 2-3; Pl. Reply at 20-25).       First, Plaintiff was denied a

fair opportunity to present his case-in-chief because the Court

permitted Cablevision to “present its affirmative defenses in

conjunction and simultaneously with the Plaintiff’s initial

presentation of evidence.”     (Pl. First Br. at 3).      Second,

Plaintiff was never given the chance to present a rebuttal case.

(See id. at 4-5).    Third, Plaintiff was robbed of the ability to

present his case in the best light because the Court allowed

Cablevision to present its closing arguments first.         (See Pl.

Third Br. at 2-3.)   And fourth, the Court erroneously moved the

trial date back by one day.     (See id. at 3.)     Plaintiff

maintains that these “errors” entitle him to a new trial, even

though he failed to object contemporaneously to any of them.

     Plaintiff’s first argument regarding his case-in-chief is

meritless.   During Plaintiff’s case-in-chief, the Court

permitted Cablevision--having received no objection from Mr.

Kirkland--to question witnesses it also planned to call about

facts relevant to Cablevision’s affirmative defenses.         That was



(continued from previous page)
Metromedia Co. v. Fugazy, 983 F.2d 350, 363 (2d Cir. 1992),
abrogated on other grounds as noted in Yung v. Lee, 432 F.3d
142, 147-48 (2d Cir. 2005)).
                                   7
   Case 1:09-cv-10235-LAP-KNF Document 226 Filed 12/11/20 Page 8 of 14



a valid exercise of the Court’s power to exert “reasonable

control over the mode and order of examining witnesses and

presenting evidence.” 7   That procedure allowed those witnesses to

take the stand only once--subject to cross-examination--instead

of mandating that Cablevision re-call the same witnesses later.

Taking testimony in that manner conserved court resources

without undermining either party’s ability to tease out the

truth.    See FED. R. EVID. 611(a)(1)-(2).

     Plaintiff’s suggestion regarding his rebuttal case fares no

better.    Although Mr. Kirkland is correct that a plaintiff may,

in certain circumstances, call rebuttal witnesses, he offers no

further discussion on the matter.       Plaintiff does not identify

any witness whom he wished to call that the Court did not permit

to testify, and he provides no information regarding what parts

of Cablevision’s case he had hoped to rebut with additional

witness testimony.    Although the Court must liberally construe

his brief, see McLeod, 864 F.3d at 156, Mr. Kirkland must still

make some argument on the topic.       The Court cannot, and will

not, fashion an argument for him from scratch.




     7 FED. R. EVID. 611(a); cf. Buchwald v. Renco Grp., Inc., No.
13-CV-7948 (AJN), 2014 WL 4207113, at *1 (S.D.N.Y. Aug. 25,
2014) (“To prevent unfairness and avoid wasting time, numerous
courts have held that a party may not limit a witness that the
party intends to call at trial from testifying only during its
own case in chief.”).
                                   8
   Case 1:09-cv-10235-LAP-KNF Document 226 Filed 12/11/20 Page 9 of 14



       Nor does Plaintiff advance the ball with his theory that

the Court improperly allowed Cablevision to deliver its closing

arguments first.    In this district, it is entirely typical for

the plaintiff in a civil case to give his opening arguments

first and his closing arguments last.       See, e.g., Am. Home

Assur. Co. v. Merck & Co., 462 F. Supp. 2d 435, 442 (S.D.N.Y.

2006).    Moreover, the Court observes that, if anything,

Plaintiff’s delivering his summation after Cablevision’s was an

advantage.    Plaintiff was in no way prejudiced by getting to

have the “last word” before the jury or by the opportunity to

respond to specific points in Cablevision’s closing.

       Finally, Plaintiff’s contention regarding the Court’s

adjourning the trial date from January 23 to January 24, 2017 is

unavailing.    District courts “enjoy an inherent authority to

manage their dockets.”    Katz v. Cellco P’ship, 794 F.3d 341, 346

(2d Cir. 2015).    Plaintiff offers no evidence--beyond his

conclusory allegation of ex parte communications--that the

adjournment was improper, and he identifies no adverse

consequences that he suffered from the one-day delay.

       In short, for the reasons above, none of the “errors”

Plaintiff identifies causes the Court to conclude “that the

verdict [wa]s a miscarriage of justice.”       Atkins, 143 F.3d at

102.    Therefore, the Court will not disturb the jury’s verdict

on those grounds.

                                   9
   Case 1:09-cv-10235-LAP-KNF Document 226 Filed 12/11/20 Page 10 of 14



       c. The Jury Instructions

     Next, Plaintiff asserts that the Court improperly

instructed the jury on pretext.      (See Pl. Second Br. at 6; Pl.

Reply at 25-27.)    Plaintiff avers that the Court’s instructions

were incomplete because the Court did not include examples of

hypothetical pretextual actions.        (See Pl. Second Br. at 6.)

Plaintiff’s proposed charge included fourteen such examples.

(See Plaintiff’s Proposed Jury Instructions, dated Jan. 17, 2017

[dkt. no. 158] at 19-20.)     Plaintiff posits that “[a] more

complete Jury Instruction would have resulted in a very

different verdict in this action” and Plaintiff maintains that

the Court’s “expectation that a lay jury could decipher the

Legal concept of Pretext amounts to reversible error.”          (Pl.

Second Br. at 6.)

     “An erroneous jury instruction requires a new trial unless

the error is harmless.”     Callahan v. Wilson, 863 F.3d 144, 148

(2d Cir. 2017).    “A jury instruction is erroneous if it misleads

the jury as to the correct legal standard or does not adequately

inform the jury on the law.”      Velez v. City of New York, 730

F.3d 128, 134 (2d Cir. 2013).      “An omission, or an incomplete

instruction, is less likely to be prejudicial than a

misstatement of the law.”     Lore v. City of Syracuse, 670 F.3d

127, 156 (2d Cir. 2012).      A new trial is not necessary “if the

instructions, read as a whole, presented the issues to the jury

                                   10
   Case 1:09-cv-10235-LAP-KNF Document 226 Filed 12/11/20 Page 11 of 14



in a fair and evenhanded manner.”       Turley v. ISG Lackawanna,

Inc., 774 F.3d 140, 153 (2d Cir. 2014) (alteration omitted).

     Importantly, Plaintiff asserts only that the Court’s

instructions were incomplete; he does not allege that the Court

misstated the law.     (See Pl. Second Br. at 6.)      At the same

time, Plaintiff points to no authority holding that a court’s

failure to use hypothetical examples in its charge is erroneous,

let alone prejudicial.     Neither has the Court located such

authority.      Accordingly, the Court will not order a new trial on

that basis. 8

         d. Juror Misconduct

     Finally, Plaintiff asserts that misconduct on the part of a

juror mandates a new trial.     (See Pl. First Br. at 1-2; Pl.

Reply at 28-29.)     Specifically, Plaintiff identifies two alleged

instances of misconduct.     First, in response to the Court’s

informing the jury of upcoming proceedings, and before the jury


     8 For the first time in his reply brief, Plaintiff asserts
that the Court also erred by not instructing the jury on the
issue of punitive damages. (See Pl. Reply at 25-27.) On the
final day of trial and after hearing all the evidence, however,
the Court granted Defendant’s Rule 50 motion as to punitive
damages because “no reasonable jury on this record could find
malice or reckless indifference” or “any positive element of
consciousness of wrongdoing.” (Trial Tr. at 596:18-22.)
Because the Court granted judgment as a matter of law, Plaintiff
was not entitled to a jury instruction. See, e.g., City of N.Y.
v. Pullman, 662 F.2d 910, 917 (2d Cir. 1981) (holding that
district court’s refusal to give requested damages instruction
was appropriate because the proposed damages remedy was not
“supported by evidence of any probative value”).
                                   11
   Case 1:09-cv-10235-LAP-KNF Document 226 Filed 12/11/20 Page 12 of 14



was charged, one juror purportedly stated “[w]e’ve already

decided all of that.”     (Pl. First Br. at 1.)     And second, as

Plaintiff stepped down from the witness stand, the same juror

allegedly “made a gesture indicating the Plaintiff was crazy in

open Court and in plain sight of other jurors.”         (Id.)

         Plaintiff “is entitled to a fair trial but not a perfect

one, for there are no perfect trials.”       McDonough Power Equip.,

Inc. v. Greenwood, 464 U.S. 548, 553 (1984) (quotation marks

omitted).     With that in mind, courts are understandably hesitant

to crack open the jury box post-verdict, because to do so

undermines finality. 9   “Accordingly, probing jurors for potential

instances of bias, misconduct or extraneous influences after

they have reached a verdict is justified only when reasonable

grounds for investigation exist, in other words, where there is

clear, strong, substantial and incontrovertible evidence that a

specific, nonspeculative impropriety has occurred which could

have prejudiced the trial.”     United States v. Stewart, 433 F.3d

273, 302–03 (2d Cir. 2006) (quotation marks omitted).


     9 See Cocconi v. Pierre Hotel, 146 F. Supp. 2d 427, 429
(S.D.N.Y. 2001) (“Courts are ordinarily reluctant . . . to probe
a jury’s deliberative process to examine the basis for a jury’s
verdict.”); see also United States v. Feng Ling Liu, 69 F. Supp.
3d 374, 381 (S.D.N.Y. 2014) (“Post-trial jury scrutiny is
disfavored because of its potential to undermine full and frank
discussion in the jury room, jurors’ willingness to return an
unpopular verdict, and the community’s trust in a system that
relies on the decisions of laypeople.” (quotation marks
omitted)).
                                   12
      Case 1:09-cv-10235-LAP-KNF Document 226 Filed 12/11/20 Page 13 of 14



        Plaintiff simply has not met that standard.         To support his

allegations of misconduct, Plaintiff offers a single affidavit

from his brother, Jerry Kirkland.          (See J. Kirkland Aff. ¶¶ 4-

7.)     But that affidavit “amounts to nothing more than self-

serving hearsay, which is not clear and strong evidence to

support hauling the jurors back here to probe jury deliberations

in search of evidence sufficient to set aside the verdict.”

Stowe v. Nat’l R.R. Passenger Corp., 793 F. Supp. 2d 549, 575

(E.D.N.Y. 2011); see also Severino v. Am. Airlines, No. 07-CV-

941 (HB), 2009 WL 1810014, at *3 (S.D.N.Y. June 24, 2009)

(similar).      That conclusion is reinforced by the fact that

Plaintiff did not bring these alleged behaviors to the Court’s

attention during the trial, even though his brother’s affidavit

suggests that Plaintiff was informed of the incidents before the

case was submitted to the jury. 10         Consequently, the Court will

not award a new trial based on the juror’s alleged actions.

  III. Conclusion

        For the foregoing reasons, Mr. Kirkland’s motions for a new

trial [dkt. nos. 183, 186, 188] are DENIED.           The Clerk of the

Court shall (1) close the open motions, (2) deny any other open

motions as moot, and (3) inform the Court of Appeals that these

motions--which form the basis for its order staying Mr.



       (See, e.g., J. Kirkland Aff. ¶ 6 (“On the ride home I
        10

advised my brother Garry Kirkland . . . of her Statement.”).)
                                      13
   Case 1:09-cv-10235-LAP-KNF Document 226 Filed 12/11/20 Page 14 of 14



Kirkland’s appeal, see Kirkland v. Cablevision Sys., No. 19-1259

(2d Cir. May 10, 2019)--have been resolved.

SO ORDERED.


Dated:    December 11, 2020
          New York, New York


                            __________________________________
                            LORETTA A. PRESKA
                            Senior United States District Judge




                                   14
